Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 claim a method for winding a strip “that” at a time of winding measures, determines etc. but there are no actual positive steps in the claimed method thereby rendering the scope of protection afforded by the claims indefinite, i.e. the entire claim seems more akin to preamble type language that defines the intended use of the claimed method rather than clearly positively defining actual method steps.  It will be assumed for the purposes of examination that the claimed method requires the specific overlap winding, measuring and determining steps but it is suggested that any required steps be recast as positive active method steps to avoid this ambiguity.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 6,039,826) taken in view of Martin (US 3,879,614) and Marchini et al. (US 2009/0283203).
	Okada discloses a method for winding a rubber strip member comprising overlapping winding a strip member (S) onto a tire intermediate (X) to form a tread (e.g. col. 4, lines 16-19) and during this winding, the width and thickness are measured at a point that is apart from the tire intermediate (col. 7, lines 31-47; Fig. 12) and comparisons made with a required target sectional area (which is a product of thickness and width), differences there between being determined taking into account deformations/stretch while wound (esp. col. 7, lines 42-60; col. 8, lines 50-58; col. 10, lines 5-18).  Okada thus discloses a method in which differences between the measured and target dimensions are determined but specific calculation details are not provided.  Okada does however clearly indicate to the ordinary artisan that the dimensions T, W on the adjusting drum (and thus as measured) are different but related in a mathematically defined manner to the dimensions T’, W’ at the building surface (col. 8, lines 50-58, col. 10, lines 5-18), these difference being because the strip is wound while being stretched.  

	Okada thus teaches determining differences between measured and target dimensions (width, thickness) along with a recognition that due to the stretch of the material after it is measured, these dimensions will be changed in the final wound state as compared to when measured, this change being in a defined manner.  Although the comparison calculation details are not provided, It is submitted that one having ordinary skill in this art would have readily understood that, in the context of a system in which the material stretches after measurement to alter the final wound dimensions, that any meaningful dimensional comparison between target final and measured upstream dimensions would have to take the known change in dimensions due to the stretch into account, in essence so that any dimensional comparison is an “apples to apples” comparison.  Okada further provides the mathematical relationship between the stretched and unstretched dimensions.  Martin is likewise directed to measurements of a stretchable tire material and indicates that it is not generally desirable to mount measurement gauges near the windup point and teaches instead providing width and weight (or thickness - col. 2, lines 41-43) measuring devices at a scanner location spaced from the windup location (and thus as in Okada) and using such measurements and the known relationship between the measurements at the scanner location and the windup dimensions to mathematically account for the stretch so that comparisons between target and measured values can be made (e.g. col. 3, esp. col. 3, lines 20-37).  In view of Okada, especially as informed by Martin, it would have been obvious to adjust the dimensions being compared to mathematically take into account the stretch that occurs so that a meaningful “apples to apples” comparison can be made.  Further, it would have been readily apparent to the ordinary 
	Although Okada only exemplifies overlap winding of the strip on an apparently cylindrical drum/intermediate, it is well known in this art to form components by winding directly on a toroidal support/tire intermediate, this avoiding the need for intermediate tire component storage - Marchini is exemplary (esp. paragraphs [0010], [0012] and [0051]).  It would therefore have been obvious to form a tread following the Okada/Martin teachings by winding directly on a toroidal tire intermediate to avoid the need for intermediate component storage.  A method as defined in claims 1 and 2, and corresponding apparatus as defined in claims 5 and 6, would therefore have been obvious. 
	As to claims 3 and 4, Okada determines dimensional differences and desires to make these differences zero and Martin teaches that it is desirable for the measurement system to provide values very close to target with minimum deviation therefrom (col. 1, lines 13-19, 34-45).  Quality judgment that provides zero or low tolerance from any tolerance thresholds is therefore seemingly suggested by Okada and in any event, obvious in view of Martin.  
Claims 7 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 6,039,826) taken in view of Martin (US 3,879,614) and Marchini et al. (US 2009/0283203) as applied above, and further in view of Igaki et al. (US 4,559,452).
	As to claims 7 and 8, Okada does not provide any detail of the width measuring sensors.  In measuring the width of a strip, it is well known in general to use plural pairs of sensors across the width direction that operate to detect the opposite edges and thus the width of the strip - Igaki is exemplary (esp. Figs. 1, 3, 5, 11, 14; col. 4, lines 44-52).  An increased ability to detect a wider variation in widths would have been expected.  To include plural pairs of sensors to measure the width would therefore have been obvious and provided only the expected and predictable results.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kalinin et al. (SU 1384396) measures the width and thickness of a tread strip before being wound under tension but is at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
September 16, 2021